NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO BASILIO CRISTOBAL,                     No.    19-70827
AKA Fernando Basilio, AKA Jose
Dominguez-Gonzalez,                             Agency No. A208-308-136

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Fernando Basilio Cristobal, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and denying his motion to remand and terminate proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We review for abuse of discretion the denial of a motion to remand.

Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny the petition for

review.

      Substantial evidence supports the adverse credibility determination based on

Basilio Cristobal’s demeanor, the omission of past incidents of harm in Guatemala

from his asylum application, and implausible testimony as to when Basilio

Cristobal first arrived in the United States. See Shrestha, 590 F.3d at 1048

(adverse credibility determination reasonable under “the totality of

circumstances”). Basilio Cristobal’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence

of credible testimony, Basilio Cristobal’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). In light

of this disposition, we do not reach Basilio Cristobal’s remaining contentions

concerning those claims. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (“As a general rule courts and agencies are not required to make findings on




                                         2                                     19-70827
issues the decision of which is unnecessary to the results they reach.” (quoting INS

v. Bagamasbad, 429 U.S. 24, 25 (1976))).

      Substantial evidence also supports the BIA’s denial of CAT relief because,

even if credible, Basilio Cristobal failed to show it is more likely than not he will

be tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The BIA did not abuse its discretion in denying Basilio Cristobal’s motion to

remand and terminate proceedings, where his contentions that the immigration

judge lacked jurisdiction over his proceedings are foreclosed by Karingithi v.

Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019) and Aguilar Fermin v. Barr, 958

F.3d 887, 895 (9th Cir. 2020).

      As stated in the court’s June 6, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           3                                    19-70827